Citation Nr: 0819877	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from October 1953 to April 
1956.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a May 2003 rating 
action of the VA Regional Office (RO) in Chicago, Illinois 
that declined to reopen the claim of entitlement to service 
connection for a left knee disability.

By decision in February 2005, the Board declined to reopen 
the claim of entitlement to service connection for a left 
knee disability.  The veteran appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an August 2005 
Order, the Court vacated the Board's February 2005 decision 
and remanded the matter to the Board for compliance with the 
instructions contained in an August 2005 Joint Motion for 
Remand of the Appellant and the VA Secretary (parties).  The 
Board remanded the case to the RO in November 2005 for 
further development of the evidence.

The Board denied service connection for a left knee 
disability by decision dated in November 2006.  The veteran 
once again appealed the denial to the Court.  In a May 2007 
Order, the Court vacated the Board's November 2006 decision 
and remanded the matter to the Board for compliance with the 
instructions contained in a May 2007 Joint Motion for Remand 
by the parties.

The case was remanded by Board decision dated in August 2007.  
That development having been completed, the appeal is once 
more before the Board for disposition.


FINDINGS OF FACT

1.  In an unappealed November 1998 rating decision, the RO 
denied entitlement to service connection for a left knee 
disability.

2.  Evidence received subsequent to the November 1998 RO 
determination, when considered by itself or together with 
previous evidence of record, does not relate to an 
unestablished fact necessary to support the claim of service 
connection for left knee disability.  


CONCLUSION OF LAW

1.  The RO's November 1998 decision denying service 
connection for a left knee disability is final. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2.  The evidence received subsequent to the RO's November 
1998 decision is not new and material and the appellant's 
claim of entitlement to service connection for left knee 
disability is not reopened. 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen the claim of entitlement to 
service connection for left knee disability.  He asserts that 
he injured the left knee during service and has continuing 
residuals of such for which service connection should be 
granted.

Preliminary Considerations - VA' Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

Here, the VCAA duty to notify was fully satisfied in a letter 
sent to the appellant in August 2007 that addressed all four 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  
Additionally, the statement of the case and the supplemental 
statements of the case included the criteria for reopening a 
previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed of what evidence is necessary to substantiate the 
elements required to establish service connection.  

The duty to notify the veteran was not fully satisfied prior 
to the initial unfavorable decision on the claim by the AOJ.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in August 2007 that fully addresses all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her or his claim and given 
ample time to respond, but the AOJ also readjudicated the 
case by way of a supplemental statement of the case issued in 
April 2008 after adequate notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, service connection is being denied.  Therefore, 
no rating or effective date will be assigned with respect to 
the claimed condition.  

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of whether new and material evidence 
has been received to reopen the claim of service connection 
for left knee disability.  Private and VA clinical records 
have associated with the claims folder.  A VA examination was 
conducted in January 2004.  The appellant does not contend 
that there is outstanding evidence that has not been 
considered.  The Board finds that further assistance from VA 
would not aid the veteran in substantiating the claim.  
Therefore, VA does not have a duty to assist that is unmet 
with respect to the issue of whether new and material 
evidence has been received to reopen the claim of service 
connection left knee disability. See 38 U.S.C.A. § 5103A (a) 
(2); see also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  The claim is ready to be considered on the merits. 

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), 
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

Factual background and legal analysis

The record reflects that the RO initially denied entitlement 
to service connection for left knee disability by rating 
action dated in November 1998.  The appellant did not file a 
timely appeal and this determination became final. See 38 
C.F.R. § 20.1103.  He attempted to reopen his claim for such 
in correspondence received in December 2002.  As the November 
1998 RO decision was the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the appellant's claim of entitlement to 
service connection for a left knee disorder should be 
reopened and re-adjudicated de novo. See Evans v. Brown, 9 
Vet. App. 273 (1996).  A claim that is the subject of a final 
decision can only be reopened upon the submission of new and 
material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 2001.  

New evidence is defined in 38 C.F.R. § 3.156(a) (2007) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the 1998 RO decision 
denying entitlement to service connection for left knee 
disability consisted of service medical records that showed 
no complaints, treatment or reference to a left knee injury 
or condition.  When examined for separation from service in 
April 1956, the lower extremities were evaluated as normal 
and no pertinent defect was recorded.  On post service VA 
special orthopedic examination in August 1957, no complaints 
or findings referable to a left knee disorder were recorded

Evidence added to the record following the RO's 1998 denial 
of the claim of service connection for left knee disability 
consists of duplicate service medical records showing 
treatment for right foot injury, a VA outpatient X-ray report 
dated in November 2002 showing degenerative changes of the 
left knee, and possible joint effusion, the report of a VA 
examination in January 2004 showing some deformity of the 
left knee, and a certification for a handicap parking placard 
dated in August 2006 showing a diagnosis of degenerative 
joint disease with severe balance and gait deformity signed 
by a physician.  The veteran also submitted statements 
attesting to injury to the left knee in service with his 
opinion to the effect that current left knee disability was 
attributable thereto.  A statement was also received in 
September 2007 from a former fellow service member relating 
that he had known that appellant since childhood.  He stated 
that during a basketball game shortly after service, he 
noticed that the appellant's game was not as aggressive as he 
had known it to be, and that when teased about this, the 
veteran told that he had injured the knee while overseas in 
service.  The affiant further added that based on his 
observations, some event detrimental to the left knee 
occurred between January 1954 and the spring of 1956 upon the 
veteran's return from his overseas tour of duty.

The Board finds in this instance that while pertinent 
evidence received since the November 1998 rating decision is 
new in the sense that it was not previously of record, it is 
not "material" to the facts of this case.  There is still no 
clinical evidence that supports a finding that the veteran's 
current left knee disability had its onset during service.  
No service medical records reflect evidence of left knee 
injury, treatment or complaints, nor is it demonstrated that 
the veteran reported a left knee problems on post service VA 
orthopedic examination in August 1957.  The clinical evidence 
of record shows a left knee diagnosis many years after 
discharge from active duty.  There is no competent post 
service evidence that attributes left knee disability to any 
incident of service.  The veteran and his affiant's 
statements have been carefully considered.  However, as 
laypersons, they cannot support the claims on the basis of 
their assertions alone on a medical matter. See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  

In this regard, the Board would also point out that should 
the appellant obtain clinical evidence that supports a nexus 
between service and a current left knee disorder, VA would be 
obligated to reconsider this matter.  However, the additional 
information obtained since the November 1998 RO decision, 
when considered alone or with previously submitted evidence, 
does not relate to an unestablished fact necessary to 
establish the claim.  It is therefore not material to reopen 
the claim.  

In summary, the Board finds that the preponderance of the 
evidence is against the claim.  The veteran's application to 
reopen the claim of service connection for left knee 
disability is denied.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a left knee 
disability



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


